Opinion issued October 11, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00621-CR
                           ———————————
                        TRAVIS STRODER, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Case No. 1352790


                         MEMORANDUM OPINION
      Appellant, Travis Stroder, pleaded guilty to the second-degree felony offense

of possession of a controlled substance, namely methamphetamine, weighing over

four grams and less than 400 grams by aggregate weight.1 In 2012, under the terms



1
      See TEX. HEALTH & SAFETY CODE ANN. § 481.116(a), (d) (West Supp. 2016).
of appellant’s plea bargain with the State, the trial court deferred adjudication of

guilt, placed appellant on community supervision for three years, and assessed a fine

of $300.

      The State subsequently moved to adjudicate appellant’s guilt, and he entered

a plea of true to the allegations in the motion. As part of his agreement with the

State on punishment, appellant signed a written waiver of his right to appeal. On

February 10, 2014, the trial court adjudicated appellant’s guilt and assessed his

punishment at three years’ confinement. The trial court certified that this is a plea-

bargain case and that appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2).

Because appellant did not file his pro se notice of appeal until July 22, 2016, we

dismiss this appeal for want of jurisdiction.

      A criminal defendant’s notice of appeal must be filed within thirty days after

the sentence is imposed, if the defendant has not timely moved for new trial. See

TEX. R. APP. P. 26.2(a)(1). A notice of appeal that complies with the requirements

of rule 26 is essential to vest the court of appeals with jurisdiction. See Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,

522–23 (Tex. Crim. App. 1996). If an appeal is not timely perfected, a court of

appeals does not obtain jurisdiction to address the merits of the appeal. See Slaton,
981 S.W.2d at 210.

      Here, the trial court signed appellant’s judgment adjudicating his guilt on


                                          2
February 10, 2014, and imposed the sentence on that date. Appellant did not timely

file a motion for new trial or an extension of time to file a notice of appeal, making

his notice of appeal due by March 12, 2014. See TEX. R. APP. P. 26.2(a)(1).

Appellant’s notice of appeal was not filed until July 22, 2016, more than two years

after the judgment was signed. See id. Under these circumstances, we can take no

action other than to dismiss this appeal for want of jurisdiction.2 See Slaton, 981
S.W.2d at 210; Olivo, 918 S.W.2d at 526.

                                        Conclusion
      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss any pending motions as moot.

                                     PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




2
      Moreover, even if appellant had timely appealed, this appeal must be dismissed
      because the trial court’s certification states that this a plea-bargained case and that
      appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d). The clerk’s
      record, filed in this Court, supports the trial court’s certification. See Dears v. State,
      154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
                                              3